Exhibit 10.29-4

 

LOGO [g695091g0221095120580.jpg]  

MagnaChip Semiconductor Corporation

c/o MagnaChip Semiconductor, Ltd.

501, Teheran-ro, Gangnam-gu

Seoul 06168, Korea

Office +82-2-6903-3666

Fax +82-2-6903-5093

Theodore.Kim@MagnaChip.com

September 3, 2018

Young Joon Kim

[address omitted]

Dear Mr. Kim:

The purpose of this Letter (this “Letter”) is to clarify our understanding with
respect to certain provisions of the Employment Agreement between you, MagnaChip
Semiconductor Corporation (“Parent”), and MagnaChip Semiconductor, Ltd.
(together with Parent, the “Company”), dated as of April 26, 2018 (the
“Employment Agreement”). When fully executed, this Letter will constitute an
amendment to the Employment Agreement. Any capitalized term not otherwise
defined in this Letter shall have the meaning ascribed to such term in the
Employment Agreement.

Notwithstanding anything to the contrary in the Employment Agreement, you and
the Company hereby agree as follows: (i) the Expatriate Benefits will include
gross tuition, including bus fees, as applicable from time to time, for your
children; and (ii) the Housing Support section of Exhibit A is hereby amended to
provide that you will receive housing support/reimbursement from the Company,
not to exceed KRW 186,346,200 per calendar year (whether paid as rent or on an
equivalent basis if paid as key money deposit), which amount shall be prorated
as appropriate if the housing support/reimbursement commences or is modified
during any calendar year, whether or not you remain in the same housing as you
maintain as of the Effective Date.

This Letter and the Employment Agreement contain the entire understanding
between the parties on the subjects covered herein and supersede all prior
agreements, arrangements and understandings, whether written or oral, regarding
the subjects covered herein. The Employment Agreement and this Letter may not be
changed, nor may any of their provisions be waived, orally, but may only be
changed in writing signed by both parties. The Employment Agreement shall be
amended hereby to the extent set forth herein. However, except as specifically
amended or otherwise clarified by this Letter, the Employment Agreement shall
remain in full force and effect in accordance with its terms.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Please sign and return this Letter to confirm your receipt, understanding and
agreement with the terms of this Letter, and the immediate impact of this Letter
upon the Employment Agreement.

Yours sincerely,

 

MAGNACHIP SEMICONDUCTOR, LTD. By:  

/s/ Theodore Kim

Name:   Theodore Kim Title:   Executive Vice President

MAGNACHIP SEMICONDUCTOR CORPORATION

 

By:  

/s/ Theodore Kim

Name:   Theodore Kim Title:   Chief Compliance Officer, Executive Vice President
and General Counsel

I confirm my receipt, understanding and agreement with the terms of this Letter.

 

/s/ Young Joon Kim

Young Joon Kim